                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION


    Douglas Wayne Hedden,                       )       Civil Action No. 8:17-cv-2093-BHH-JDA
                                                )
                                     Plaintiff, )
                     vs.                        )
                                                )                OPINION AND ORDER
    Oconee County Sheriff’s Office, Michael     )
    Crenshaw, Don Mize, Malcolm Purdessy, )
                                                )
                                 Defendants. )
                                                )

         Plaintiff Douglas Wayne Hedden (“Plaintiff”) brought this civil action pursuant to 42

U.S.C § 1983, alleging violations of his constitutional rights. (ECF. No. 1.) In accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02 for the District of South Carolina, this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pretrial

handling. The matter is now before this Court for review of the Report and

Recommendation (“Report”) issued by the Magistrate Judge on November 19, 2018.

(ECF No. 33.) In her Report, the Magistrate Judge recommends that the Court grant in

Defendants Oconee County Sheriff’s Office, Michael Crenshaw, Don Mize, and Malcolm

Purdessy’s (collectively “Defendants”) motion for summary judgment. (Id. at 14.) The

Report sets forth in detail the relevant facts and standards of law, and the Court

incorporates them here, summarizing below only in relevant part.1

                                          BACKGROUND

         Plaintiff’s claims stem from an incident that occurred on March 28, 2016 wherein


1
  As always, the Court says only what is necessary to address the parties objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exist there.

                                                   1
he was arrested for the offense of domestic violence of a high and aggravated nature.

Plaintiff’s complaint pleads a § 1983 claim against Defendants Deputy Mize, Sergeant

Purdessy, and Oconee County Sheriff Michael Crenshaw, alleging that the arrest was

unconstitutional. (ECF No. 1 ¶¶ 25–40.) Plaintiff also asserts a state law cause of action

against the Oconee County Sheriff’s Office (“OCSO”) for negligent hiring, training, and

supervision. (Id. ¶¶ 41–58.)

       Defendants filed their motion for summary judgment on September 11, 2018. (ECF

No. 28.) After the motion was fully brief, Magistrate Judge Austin issued her Report on

November 19, 2018. (ECF No. 33.) Plaintiff filed objections on December 3, 2018. (ECF

No. 34.) Defendants filed a reply to Plaintiff’s objections on December 4, 2019. (ECF No.

35.) The matter is ripe for consideration and the Court now issues the following ruling.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).



                                              2
                                       DISCUSSION

       A. Eleventh Amendment Immunity

       The Magistrate Judge first recommended that Plaintiff’s claims be dismissed

pursuant to the Eleventh Amendment to the extent that Plaintiff brings his § 1983 claims

against Defendants in their official capacities. (ECF No. 33 at 9–10.) In his objections,

Plaintiff argues that Defendants are not entitled to Eleventh Amendment immunity

because any judgment he obtained on his claims would be paid by Oconee County and

not out of the South Carolina State treasury. (See ECF No. 34 at 2.) The Magistrate Judge

correctly observed that South Carolina sheriffs and sheriff’s deputies are considered State

employees, not county employees. See Edwards v. Lexington Cty. Sheriff’s Dep’t, 688

S.E.2d 125, 127 n.1 (S.C. 2010) (“[U]nder South Carolina law the sheriff and sheriff’s

deputies are State, not county, employees.” (citations omitted)). Therefore, the § 1983

official capacity claims are claims against the State and are precluded by Eleventh

Amendment immunity. See Wirtz v. Oconee Cty. Sheriff’s Dep’t, No. 8:13-1041-RMG,

2013 WL 5372795, at *1 (D.S.C. Sept. 24, 2013) (“Defendant Oconee County Sheriff's

Department has Eleventh Amendment immunity from a suit for damages under § 1983.”).

The objection has no merit and is overruled.

       B. Qualified Immunity

       The Magistrate Judge next concluded that Defendants are entitled to qualified

immunity to the extent that they are sued in their individual capacities. She found that the

forecasted evidence, viewed in the light most favorable to Plaintiff, does not establish a

violation of Plaintiff’s constitutional rights, and that Plaintiff’s claims, therefore, cannot

clear the first prong of the qualified immunity analysis. (See ECF No. 33 at 10–14.)



                                              3
       Plaintiff objects to these conclusions, arguing first that the forecasted evidence

establishes a violation of his constitutional rights. (See ECF No. 34 at 2–5.) Here, Plaintiff

baldly disputes the veracity of the Sheriff’s Deputies’ account of their investigation into

the incident between Plaintiff and his ex-wife. Plaintiff claims that Sergeant Purdessy

“coached” Deputy Mize on what to say in an effort to make the domestic violence charge

hold up, and that Defendants “knowingly and deliberately, or with reckless disregard for

the truth, made false statements or omissions to create a falsehood in applying for their

warrant.” (See id. at 3–4.)

       These objections lack merit. At the time of the arrest, the Deputies were informed

that there had been a 911 hang up from Plaintiff’s residence, that when the 911 dispatcher

called back a male answered and stated everything was fine even though there was

screaming in the background, and that a woman subsequently called 911 again from the

same number stating that her husband had hit her and had run into the woods with their

son. (See ECF No. 28-2 at 1.) Upon arrival at the residence, the Deputies were informed

by the alleged victim that Plaintiff had come to her place of employment the day before

and threatened to kill her and a man with whom she had an affair, and that Plaintiff had

verbally and physically assaulted her, including forcibly taking off her pants, pushing her

on the bed, threatening to force intercourse, screaming in her face, and kicking her in the

backside. (Id. at 2.) The Deputies also observed that the alleged victim’s shirt was torn,

that she had bruises/marks on her neck, chest, and arms, which injuries they documented

with photographs appended to their incident report. (Id.) Plaintiff has not provided

competent evidence to create a genuine issue of material fact regarding whether the

Deputies possessed probable cause for the arrest. Plaintiff’s father’s affidavit stating that



                                              4
he did not observe any marks or bruises on the alleged victim when she was at his house

on the night in question, and that her demeanor was calm (see ECF No. 34-1), is

insufficient to displace the totality of the circumstances evaluation made by the Deputies

as to whether they possessed probable cause to arrest Plaintiff. As the Magistrate Judge

correctly noted, officers have probable cause to arrest a suspect when “the facts and

circumstances within their knowledge [at the time the arrest was made] and of which they

had reasonably trustworthy information were sufficient to warrant a prudent man in

believing that the petitioner had committed or was committing an offense.” Beck v. State

of Ohio, 379 U.S. 89, 91 (1964) (citation omitted). Plaintiff has not shown that the Deputies

lacked probable cause for the arrest, and the Court agrees with the Magistrate Judge’s

conclusion that the § 1983 claim cannot survive even the first prong of the qualified

immunity analysis by demonstrating that Plaintiff’s Fourth Amendment right to be free

from unreasonable seizure of his person was violated. (See ECF No. 33 at 11.)

       Plaintiff’s other objections pertaining to qualified immunity appear to be based on

the following assertions: (1) none of the Deputies personally observed any criminal act by

the Plaintiff and more than one hour had transpired between the alleged incident and

Plaintiff’s arrest, so the Deputies were not justified in conducting a “one-sided

investigation,” removing Plaintiff from his father’s residence, and arresting him without a

warrant; (2) the Deputies failed to follow OCSO’s Manual of Standard Policy and

Procedure in effecting the arrest; (3) the local solicitor later dismissed the charge of

Domestic Violence of a High and Aggravated Nature, finding that the elements were not

met, and Plaintiff was not subsequently prosecuted for a lesser offense. (See ECF No.

34 at 5–10.) Once again, Plaintiff’s arguments fail to displace the central truth that the



                                             5
arresting Deputies clearly possessed reasonably trustworthy information sufficient to

warrant a prudent man in believing that Plaintiff had committed domestic violence—

namely, multiple 911 calls from the same residence including one in which the 911

dispatcher heard screaming in the background and one in which the alleged victim stated

that her husband had been hitting her, as well as the alleged victim’s obvious physical

injuries corroborating her claim to have been assaulted. (See ECF No. 28-2.) The

objections are overruled.

      C. State Law Claim

      The Magistrate Judge next concluded that Plaintiff failed to forecast evidence

creating a genuine factual dispute regarding his claim for negligent hiring, training, and

supervision against OCSO. (ECF No. 33 at 14.) Plaintiff objects by asserting that the

OCSO training manual and Defendants’ dashcam-recorded conduct on the night of the

arrest are enough to create a triable issue on the negligent hiring, training, and

supervision cause of action. (See ECF No. 34 at 10–12.) The objection is without merit

and is overruled. “Whether the claim is simply one of a negligent failure to supervise or

instead involved improper training, the key question is whether the employer knew or

should have known of the damage the employee posed to others.” Holcombe v. Helena

Chemical Co., 238 F.Supp.3d 767, 773 (D.S.C. 2017) (citing Snowden v. United Rentals

(N. Am.) Inc., No. 2:14-cv-2740-PMD, 2015 WL 5554337, at *8 n.6 (D.S.C. Sept. 21,

2015)). In South Carolina, a cause of action for negligent hiring, training, and/or

supervision requires the presence of “circumstances where an employer knew or should

have known that its employment of a specific person created an undue risk of harm to the

public.” James v. Kelly Trucking Co. 661 S.E.2d 329, 330 (S.C. 2008) (citing



                                            6
RESTATEMENT (SECOND) OF TORTS § 317 (1965)). The Court agrees with the sound

analysis of the Magistrate Judge and finds that Plaintiff has failed to produce any evidence

of Defendants’ employment history, traits, or bad behavior that could have put the OCSO

on notice that its employment of Defendants posed an undue risk of harm to the public.

Accordingly, Defendants are entitled to summary judgment on this claim.

                                      CONCLUSION

       For the reasons set forth above, the Report (ECF No. 33) of the Magistrate Judge

is ADOPTED and incorporated herein. Plaintiff’s objections (ECF No. 34) are

OVERRULED. Defendants’ motion for summary judgment (ECF No. 28) is GRANTED,

and this case is dismissed.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

September 4, 2019
Charleston, South Carolina




                                             7
